Citation Nr: 0607199	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  05-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.  He is a recipient of the Combat Infantryman 
Badge (CIB).

This matter comes to the Board of Veterans' Appeals (Board) 
from April 2004 and September 2004 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
hearing loss and tinnitus.  

The Board received additional evidence while the claims file 
was in the Board's custody.  Because this submission is 
duplicative of evidence already of record and considered by 
the RO, the Board may render a decision without referral to 
the agency of original jurisdiction (AOJ) for review.  
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1. The veteran's bilateral hearing loss was not present 
during service and the preponderance of the evidence is 
against a causal link between his hearing loss and any remote 
incident of service, to include acoustic trauma.

2. The veteran has not experienced tinnitus in twenty five 
years and has no current tinnitus disability.


CONCLUSIONS OF LAW

1. The veteran's hearing loss was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1154, 5107  (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 and 3.385 (2005).

2. The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by the veteran or on his behalf. See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence). The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails 
to show, on the claims. The veteran must not assume that the 
Board has overlooked pieces of evidence that are not 
explicitly discussed herein. See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A veteran is entitled to compensation (service connection) 
for disability resulting from a disease contracted or an 
injury suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
The service medical records lack mention of acoustic trauma, 
ear disease, hearing loss or tinnitus.  The veteran's 
physical examination at separation reports his ears as 
normal.

a. Bilateral Hearing Loss

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(to include sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The 
veteran's hearing loss is sensorineural and would qualify 
under the provision; however, hearing loss was not shown 
within the first post-service year.  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
incurred certain injuries during service or that he 
experienced certain symptoms such as pain.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  The veteran's report of 
hearing loss during service and shortly thereafter is 
insufficient to posit credible evidence of a hearing loss 
disability at that time, as hearing loss is possible under 
the regulation without establishing a disability.  The 
regulation requires auditory examination to establish such 
evidence.  None of the evidence produced shows a hearing loss 
disability (as defined in 38 C.F.R. § 3.385 and discussed 
below) via competent evidence within one year of the 
veteran's termination of service.  

When a chronic disease is not present during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology. This provision does 
not relieve the requirement that there be some evidence of a 
nexus to service. If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  To establish 
entitlement to service connection, there must be: (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss. Hensley v. Brown, 5 
Vet. App. 155, 157 (1993). The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected. 
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The private 
examination of July 2003 documents the fact that the veteran 
does have hearing loss disability as defined by 38 C.F.R. 
§ 3.385.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of such if the evidence is consistent with 
the circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Here, the veteran served in World War II and is the recipient 
of the CIB, and noise exposure is entirely consistent with 
combat service.  The veteran's statement that he suffered 
trauma as a result of artillery and mortar fire is consistent 
with the circumstances of his service.  Inservice exposure to 
acoustic trauma related to combat is therefore conceded.  Id.

In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still establish his claim by competent medical 
evidence tending to show a current disability and a nexus 
between that disability and those service events. See Gregory 
v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17-19 (1999).  In this case, for the 
reasons discussed below, such competent medical nexus 
evidence is lacking.

While the veteran has a current hearing loss disability, and 
VA concedes inservice noise exposure, the evidence of record 
does not support the conclusion that the veteran's current 
hearing loss is related to service.  Three opinions were 
provided regarding the medical link between the inservice 
exposure to acoustic trauma and the veteran's current 
bilateral hearing loss disability.  The first opinion by the 
private doctor in July 2003 indicated that there was a nexus 
between the veteran's service and his hearing loss.  The 
doctor stated that the veteran "began losing hearing during 
WWII...."  The private opinion has no further discussion on 
this point.  The March 2004 VA examination came to the 
opposite conclusion, finding that "[t]here was insufficient 
evidence to establish a relationship between this veteran's 
bilateral hearing loss and his military service."  A second 
VA examination was obtained in December 2004 to reconcile the 
competing opinions.  The same audiologist performed both VA 
examinations.  During the second VA examination, the 
audiologist again found "[t]here was insufficient evidence 
to establish a nexus between this veteran's hearing loss and 
service."  On both occasions, the VA examiner attempted to 
isolate any intervening causes for bilateral hearing loss and 
identified several activities post service that could have 
induced the veteran's disability.  He found the veteran's 
post service employment history particularly relevant.  In 
his opinions, the work of a farrier or a farmer would have 
exposed the veteran to high noise levels.  He notes that 
noise exposure began when the veteran was farming from 1946 
to 1968 and continued through his farrier's work from 1968 to 
1998.  He also notes that the veteran had noise exposure 
related to deer hunting.  While acknowledging that the 
veteran had acoustic trauma during the war, the trauma had 
not resulted in a hearing loss serious enough to appear on 
the whispered voice test.  The VA examiner found that "it 
was not at least as likely as not" that the veteran's 
hearing loss was caused or aggravated by service on both 
occasions.  

The Board places greater weight on the opinions of the VA 
examiner than that of the July 2003 private opinion.  The 
private opinion is terse, relating only that the veteran's 
hearing loss began during service.  It does not attempt 
resolution of the question of whether the hearing loss 
progressed because of or in spite of post service noise 
exposure.  The VA examinations were done with that question 
in mind.  The VA examiner reviewed the veteran's service 
medical records, and relied on the veteran's work history, 
his descriptions of his work environment, and his noise 
exposure in leisure and home activities.  The VA examiner 
updated his opinion based on clarifications provided by the 
veteran and still arrived at the same conclusion.  A 
rationale was provided for the negative opinion, unlike the 
private doctor's statement.  The Board finds that the 
preponderance of the evidence is against the establishment of 
a nexus linking the veteran's current disability to his 
inservice acoustic trauma.

The Board concludes service connection for hearing loss must 
be denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim 
for bilateral hearing loss. As such, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
bilateral hearing loss must be denied. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



b. Tinnitus

Despite the veteran's history of in-service noise exposure 
due to combat experience, the medical evidence does not show 
he has a current disability.  The veteran's claim indicates 
that he began experiencing tinnitus during service.  He 
further claims that his tinnitus continues today.  The 
veteran's service medical records do not show tinnitus.  The 
first record showing tinnitus is the private opinion of July 
2003, fifty seven years post service.  During the veteran's 
VA examination of March 2004, the examiner inquired about 
possible tinnitus and found that the veteran had not had the 
disability in the previous twenty five years.  As the 
examiner described, "the onset of his tinnitus gradually 
began following his military separation."  The examiner also 
records that "[h]is tinnitus quit approximately 25 years 
ago, when his bilateral hearing sensitivity became worse."  
This examination was undertaken prior to the veteran's claim 
for tinnitus was entered with the RO.  The following month, 
the veteran claimed to have tinnitus in his Notice of 
Disagreement to the RO's original rating decision denying 
service connection for the veteran's hearing loss in April 
2004.  Relying on the veteran's statements to the VA 
examiner, the RO denied service connection for tinnitus.  The 
veteran subsequently disagreed and claimed he had never said 
that he didn't have tinnitus.  To bring resolution to the 
situation, the veteran was again sent for VA examination in 
December 2004.  Again the veteran denied having tinnitus in 
the past twenty five years.  According to both VA exams, 
based solely on the veteran's statements, the tinnitus began 
shortly after service but faded as the veteran's hearing 
progressively worsened.  The length of time since service 
until the first report of tinnitus and the veteran's 
competing statements have to weigh against a finding that the 
veteran has a current disability of tinnitus.  Without 
current symptomatology, no service connection may be granted.  

Even if the veteran currently experiences tinnitus, there is 
no medical evidence of a nexus between the veteran's 
inservice noise exposure and a current disability.  The July 
2003 private opinion discussed above notes but does not 
address the veteran's tinnitus.  There is merely a check mark 
beside the tinnitus box on the page.  As the veteran denied 
having tinnitus in both of his VA examinations, the VA 
examiner did not reach the question of medical nexus.  In 
light of these facts, the record is devoid of medical 
evidence of a nexus.  

The Board concludes service connection for tinnitus must be 
denied.  As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's claim 
for tinnitus. As such, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for tinnitus must 
be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Veterans Claims Assistance Act Compliance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The notice requirements were met in this case by letters sent 
to the claimant in December 2003 and July 2004.  Those 
letters advised the claimant of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The claimant has not alleged that VA failed 
to comply with the notice requirements of the VCAA, and he 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claims, and has in fact 
provided additional arguments at every stage.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  That was done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The claimant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by 
law.  The claimant was afforded two medical examinations to 
obtain an opinion as to whether his bilateral hearing loss or 
tinnitus can be directly attributed to service.  Since those 
are the only claimed conditions, VA's duty to assist by 
obtaining a medical opinion extends only to these claims.  
Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) 
("Because some evidence of an in-service event, injury, or 
disease is required in order to substantiate a claim for 
service connection and because a postservice medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.").  Further examination or 
opinion is not needed on bilateral hearing loss and tinnitus 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the claimant's military service.  This is 
discussed in more detail above.  

In this regard, the Board has carefully considered the 
contention by the veteran's representative in the December 
2005 brief to the Board that further medical inquiry should 
be conducted in this case, in particular by an independent 
medical examiner (IME). When, in the judgment of the Board, 
an additional medical opinion is warranted by the medical 
complexity or controversy involved in an appeal, the Board 
will obtain an IME. 38 C.F.R. § 20.901(d). A claimant or his 
representative can request that the Board obtain an IME, and 
the request will be granted upon a showing of good cause, 
such as the identification of a complex or controversial 
medical or legal issue involved in the appeal that warrants 
obtaining such an opinion. 38 C.F.R. § 20.902.

The Board concludes that referring this case for an IME is 
not warranted for the following reasons. First, the veteran 
has not shown good cause, in that a complex or controversial 
medical or legal issue involved in this appeal was not 
identified in conjunction with the request. He has proffered 
no valid reason to suggest that such a measure is necessary, 
given the well-settled law that the intra-VA claims 
adjudication process is non-adversarial. See e.g., Moore v. 
Gober, 10 Vet. App. 436 (1997); In the Matter of the Fee 
Agreement of James W. Stanley, Jr., 10 Vet. App. 105 (1997); 
Villeza v. Brown, 9 Vet. App. 353 (1996); MacWhorter v. 
Derwinski, 2 Vet. App. 133 (1992). Absent some cognizable 
information (i.e., not the veteran's mere surmise) that would 
suggest that the VA medical opinions are tainted by bias, 
further medical inquiry is not warranted. Winsett v. West, 11 
Vet. App. 420 (1998); see Boutwell v. West, 11 Vet. App. 387 
(1998). Second, the Board's own review of the record does not 
disclose that there is a complex or controversial medical or 
legal issue in this case. Rather, there is medical evidence 
conclusively establishing that the veteran's hearing loss and 
tinnitus did not result from in-service acoustic trauma, 
which is more compelling than any evidence to the contrary. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


